Citation Nr: 1242041	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-35 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction and diabetic retinopathy.

2.  Entitlement to an initial disability rating in excess of 10 percent for diabetic neuropathy, left lower extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for diabetic neuropathy, right lower extremity.  

4.  Entitlement to an initial disability rating in excess of 10 percent for old shrapnel, left wrist (major).

5.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  

6.  Entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus type II.

7.  Entitlement to service connection for a skin disorder (claimed as psoriasis) to include as secondary to service-connected diabetes mellitus type II.

8.  Entitlement to a total disability based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran was also afforded a hearing before the Decision Review Officer (DRO) at the RO on December 10, 2009.  A transcript of the hearing is associated with the claims file.  The Board observes that the Veteran subsequently requested hearings in connection with the issues on appeal.  However, in an August 2011 statement from the Veteran's representative, it was requested that the hearings not be scheduled and that the Veteran wanted the appeals to go directly to the Board for adjudication.  Therefore, the Veteran's hearing requests have been withdrawn.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran testified that he has been unable to work.  Although the Veteran has not specifically stated the reasons for his unemployment, the Board finds that the issue has been reasonably raised by the record and has accordingly listed the raised TDIU claim as an issue.

The issues of entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction and diabetic retinopathy; entitlement to an initial disability rating in excess of 10 percent for old shrapnel, left wrist (major); service connection for hypertension to include as secondary to service-connected diabetes mellitus type II; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the left lower extremity is manifested by complaints of numbness, tingling, loss of sensation, and pain with normal gait and no muscle atrophy.  

2.  The Veteran's peripheral neuropathy of the right lower extremity is manifested by complaints of numbness, tingling, loss of sensation, and pain with normal gait and no muscle atrophy.  

3.  The Veteran has demonstrated no worse than Level I hearing impairment in his right ear and Level I hearing impairment in his left ear.

4.  The Veteran's skin disorder did not have its onset in service and is not the result of a disease or injury incurred in active service and has not been causally related to a service-connected disability by competent evidence.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).

2.  The criteria for an initial disability rating in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).

3.  The criteria for an initial compensable rating for hearing loss have not been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2012).

4.  A skin disorder was not incurred in active service, may not be presumed to have been so incurred, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. § 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2012); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the Veteran's initial rating claims, a predecisional letter dated in June 2009 satisfied the duty to notify provisions.  Here, the Veteran is challenging the initial disability ratings assigned following the grant of service connection for diabetic neuropathy of the left lower extremity, diabetic neuropathy of the right lower extremity, and bilateral hearing loss.  In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability ratings, the Board notes that the VA requested and obtained all information from the Veteran to support his claims and granted service connection.  There is no indication that any other evidence exists to support  higher disability ratings.  Thus, any error is non-prejudicial.  In this case, service connection has been granted, and initial disability ratings and effective dates have been assigned.  The claims have been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  In addition, the Veteran was provided a statement of the case in August 2010, which set forth all applicable laws and regulations.  

With respect to the Veteran's claim for service connection, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in June 2009.  The letter addressed all of the notice requirements and was sent prior to the initial unfavorable decision by the AOJ in September 2009.  Therefore, the duty to notify has been satisfied.

Finally, the duty to assist the Veteran has been satisfied in this case.  The service treatment records as well as VA treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  In addition, the Veteran was provided VA examinations in connection with his claims for higher ratings.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are more than adequate as the examiner performed physical examinations and an audiological examination and provided the medical information addressing the rating criteria with respect to the Veteran's service-connected disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a Veteran's bilateral hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009).  In Martinak, the Court noted that even if the audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran has not alleged any defect with the VA examination and, therefore, the Board finds that the examination report is adequate.  Therefore, the Board finds that the VA examination is adequate.

The RO did not afford the Veteran a VA examination or obtain a medical opinion in support of the service connection claim being decided; however, such action is not mandated because it is not necessary.  In this regard, the Board notes that VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Evidence of a link between current disability and service must be sufficient and, the Board must consider lay evidence, but give it whatever weight it deems it is entitled to.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  The threshold for finding a link between a current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.

In this case, the evidence does not attribute any current skin disorder to active service or a service-connected disability.  The record shows that the Veteran has a current disability.  However, the Veteran has not indicated that any skin problems began during active service.  In fact, the Veteran has provided conflicting statements regarding the onset of his skin problems.  Moreover, the service treatment records are absent for any notation regarding skin problems.  The Board acknowledges the Veteran's belief that his skin disorder is related to Agent Orange exposure or is secondary to medications he takes for his service-connected diabetes mellitus type II.  However, the Veteran is not competent to provide a medical opinion as to etiology particularly because he has not provided any statements related to continuity of symptomatology and the medical evidence of record has not related the Veteran's skin disorder to active service or a service-connected disability.  Therefore, a VA examination is not required.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of h	is claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2012).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where, as here, a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an initial rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).




Peripheral Neuropathy

The Veteran's peripheral neuropathy of the left lower extremity is rated as 10 percent disabling under Diagnostic Code 8520 and the Veteran's peripheral neuropathy of the right lower extremity is rated as 10 percent disabling under Diagnostic Code 8520.  Disability ratings for diseases of the peripheral nerves under Diagnostic Code 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120.  Under Diagnostic Code 8520, for incomplete paralysis, as is the case here, Diagnostic Code 8520 provides for a 10 percent disability rating if the condition is mild.  If the condition is considered "moderate", a 20 percent disability rating is provided.  If the condition is considered "moderately severe", a 40 percent disability rating is provided.  A 60 percent rating is awarded for conditions that are severe, with marked muscular atrophy.

A note accompanying the rating criteria addressing paralysis of the sciatic nerve says, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The Board observes that the words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."   38 C.F.R. § 4.6.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity and the Veteran is not entitled to a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

During the December 2009 hearing before the DRO, the Veteran reported that he was taking Etodolac for his peripheral neuropathy.  He stated that he can walk about a block.  He reported that he has some electric shocks and muscle jerks with numbness and tingling in his toes.  

The July 2009 electromagnetic consult note shows that nerve conduction studies were performed in the right upper and lower extremities.  The impression was listed as an abnormal study.  There was electrophysiologic evidence consistent with chronic right L5-S1 and C8 radiculopathy.  There was no definite evidence of large fiber peripheral neuropathy.  The physician noted that there was a very mild peripheral neuropathy or small fiber neuropathy.  

The Veteran was provided a VA examination in May 2010.  The claims file was reviewed.  It was noted that the Veteran was service connected for bilateral lower extremity neuropathy secondary to his diabetes.  The Veteran described an approximate 12 to 18 month history of numbness, tingling, and occasional burning as affecting the toes and feet bilaterally.  He did not describe any loss of coordination, motor weakness, or loss of proprioception related to diabetic peripheral neuropathy of the lower extremities.  He was taking no medications specific for peripheral neuropathy.  He described that his lower extremity neuropathy is gradually worsening in terms of frequency and intensity.  The Veteran denied any functional limitations to standing or walking as a result of diabetic peripheral neuropathy.  He reported no specific functional limitations to typical occupational duties as a result of any of his diabetic peripheral neuropathy symptoms.  The symptoms of the bilateral toes and feet included numbness and paresthesias consisting of numbness/decreased sensation/tingling.  The motor examination revealed no motor loss, no muscle weakness, and no lack of coordination.  The sensory function report showed that there was decreased pain, decreased light touch, with normal position sense.  Muscle atrophy was not present and there was no abnormal muscle tone or bulk.  There were no tremors, tics, or other abnormal movements and the gait and balance was normal.  It was noted that there were no significant effects on occupation and no effects on usual daily activities.

The July 2010 VA treatment record shows that the Veteran underwent a diabetic foot examination.  The dorsalis pedis and posterior tibialis pulses were normal bilaterally.  Sensation testing using a 5.07 monofilament was normal.  However, a sensory foot examination showed abnormal monofilament examination. 

As provided above, the preponderance of the medical evidence shows that the Veteran has only mild symptoms.  Indeed, the evidence does not establish that the Veteran experiences paralysis and there is no evidence of muscle atrophy.  In fact, the July 2009 physician noted that there was only a "very mild" peripheral neuropathy or small fiber neuropathy.  In addition, the July 2010 VA treatment record only noted abnormal monofilament examination and that the dorsalis pedis and posterior tibialis pulses were normal.  Further, the VA examiner noted that there was no muscle atrophy, no incoordination, no weakness, and that the Veteran had a normal gait.  Thus, it appears that the Veteran's symptoms are wholly sensory and the Board finds that the preponderance of the evidence indicates that the Veteran's symptoms most nearly approximate mild incomplete paralysis.  Therefore, a disability rating in excess of 10 percent is not warranted for the entire appeal period.  See Fenderson, id.    

The Veteran has asserted continued complaints of pain, tingling, loss of sensation, and numbness of his lower extremities throughout his appeal.  The Veteran's statements describing his symptoms are considered to be competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  He is also found to be credible in these assertions.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, the Board has considered the Veteran's statements in conjunction with the medical evidence and finds that the examination findings are more persuasive regarding the level of the Veteran's disability in accordance with the rating criteria and that the manifestations of the Veteran's disability more nearly approximate mild incomplete paralysis.  

Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has also considered whether referral for an extra-schedular evaluation is warranted.  Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

In this case, the schedular evaluations for the Veteran's peripheral neuropathy are adequate.  In other words, he does not have any symptoms from his service-connected disabilities that are unusual or are different from those contemplated by the schedular criteria.  The Veteran does not have an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  Even if the schedular criteria was not adequate, the evidence does not establish marked interference with employment or frequent periods of hospitalization.  In fact, during the most recent VA examination, it was noted that there were no significant effects on occupation and no effects on usual daily activities.  Thus, referral for extra-schedular consideration is not warranted.  

Bilateral Hearing Loss

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85 (2012).  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. § 4.85 (2012).  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2012).  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b) (2012).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e) (2012).

If puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a) (2012).

When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2012).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial compensable disability rating for bilateral hearing loss.

During the December 2009 hearing before the DRO, the Veteran testified that he has problems with the television and radio because he cannot hear it.  He said he sometimes has trouble hearing car horns and talking on the telephone so he uses a headset.  

The Veteran was provided a VA audiological examination in August 2009.  The claims file was reviewed.  The audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
40
50
LEFT
25
25
30
40
50

The average puretone decibels in the right ear was 36.25 decibels and the average puretone decibels in the left ear was 36.25 decibels.  The speech recognition score of the right ear was 94 percent and the speech recognition score of the left ear was 94 percent.  Using Table VI, for the right ear, the level of impairment is Level I and for the left ear, the level of impairment is Level I.  Applying these results to Table VII, the disability rating is 0 percent.  

Based on the above, the Board finds that the noncompensable disability rating is appropriate for the entire appeal period and there is no basis for a higher rating.  See Fenderson, id; 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.

In making the above determinations, the Board recognizes the Veteran's statements that he has difficulty hearing.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, as was explained above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometric results are obtained.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometric results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board has also considered referral for extra-schedular consideration including based on the lay statements noted above.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned disability rating for his level of impairment.  In other words, he does not have any symptoms from his service-connected bilateral hearing loss that are unusual or are different from those contemplated by the schedular criteria.  Indeed, the Veteran's complaints regard his difficulty hearing.  Although the Board recognizes the Veteran's complaints, the evidence simply does not show that his disability is unusual or exceptional.  Cf Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board recognizes the Veteran's hearing difficulties, but finds that the rating criteria reasonably describe the Veteran's disability level, which centers on his hearing impairment.  Therefore, the Veteran's disability picture is contemplated by the rating schedule.  See VAOPGCPREC 6-96.  In addition, there is no indication that the Veteran's hearing markedly interferes with employment or has necessitated frequent hospitalization.  Therefore, no extra-schedular referral is required.

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating.  Thus, the benefit of the doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A.           § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Also, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent (like the dioxin in Agent Orange), unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, Type II Diabetes Mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Secretary of VA, however, has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following specific conditions: cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Initially, the Board acknowledges that the VA treatment records include a diagnosis of granuloma annulare.  The Veteran specifically claimed service connection for granuloma annulare and the RO denied service connection for granuloma annulare in an unappealed September 2010 rating decision.  Therefore, the issue is not before the Board at this time.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a skin disorder.

The Veteran contends that service connection is warranted for psoriasis.  He stated that he has psoriasis on both elbows and believed the condition was related to Agent Orange exposure or is related to a service-connected disability.

The Board will first address whether presumptive service connection is warranted.  The Veteran's DD Form 214 shows that the Veteran had service in Vietnam.  However, the Veteran's skin disorder, diagnosed as psoriasis, is not of the diseases listed as presumptively service connected.  Therefore, service connection on a presumptive basis is not warranted.  However, as discussed above, the regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  Therefore, entitlement to service connection is considered on this basis as well.

The VA treatment records show that the Veteran has a current disability.  The Veteran has been diagnosed with psoriasis.  In a December 2009 VA treatment record, the Veteran reported experiencing psoriasis for the past ten years.

The service treatment records are absent for any indication of any skin problems or diagnosed disorder.  The separation report of medical examination shows that the Veteran's skin was clinically evaluated as normal.  

Here, the only evidence relating the Veteran's skin disorder to service or a service-connected disability is the Veteran's own statements.  Although the Veteran reported his belief that his skin disorder is related to Agent Orange exposure, he testified that his skin disorder began fifteen to twenty years ago (dating after separation from active service).  In addition, the December 2009 VA treatment record shows that the Veteran reported experiencing psoriasis for the past ten years.  The Veteran has not described continuity of symptoms since active service.  Accordingly, service connection on the basis of continuity of symptomatology is denied.  

In this case, the only evidence relating the Veteran's skin disorder to active service or a service-connected disability is the Veteran's own statements.  Although the Veteran is competent to provide statements regarding lay-observable symptoms, he is not competent to provide an opinion as to the etiology of his skin disorder.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); see also Barr v. Nicholson, 21 Vet App 303 (2007).  However, the Veteran has not reported continuity of symptomatology or symptoms that he experienced during active service.  Therefore, the Veteran's general statements regarding etiology are not competent.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder on a direct and secondary basis.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for diabetic neuropathy, left lower extremity is denied.

Entitlement to an initial disability rating in excess of 10 percent for diabetic neuropathy, right lower extremity is denied.

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.  

Entitlement to service connection for a skin disorder to include as secondary to service-connected diabetes mellitus type II is denied.


REMAND

The Veteran is seeking an increased initial rating for diabetes mellitus with erectile dysfunction and diabetic retinopathy.  In this regard, the Board notes that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2012).

Review of the claims files reveals that the Veteran was provided VA examinations to evaluate the nature and severity of his diabetes mellitus type II.  However, no current manifestations or any functional impairment resulting from the Veteran's retinopathy were identified.  No eye examination was conducted. (The most recent findings regarding retinopathy are from a July 2010 VA treatment record).  An examination must provide sufficient information to rate the disability in accordance with the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994). Therefore, a new VA examination must be completed.

With respect to the claim for an increased rating for old shrapnel, left wrist, the Veteran reported that he received medical treatment at Camp Evans during active service.  The RO requested the identified records and received a negative response.  The Veteran was notified of the negative response in a July 2010 letter and asked to submit any records in his possession.  However, in a January 2010 statement, the Veteran reported that the shrapnel wound to the wrist occurred in July 1970 and that he was hospitalized for about three to five days at the Da Nang Air Force Base Hospital.  The Veteran's old shrapnel, left wrist is rated under the schedular criteria that pertains to muscle injuries and evidence from service treatment records can affect the disability rating assigned.  See 38 C.F.R. § 4.73 , Diagnostic Code 5308 (2012).  Therefore, the RO must make efforts to obtain these identified hospital records.  In addition, it may be helpful to obtain the Veteran's service personnel records in determining where he was in Vietnam.

The Veteran was provided a VA examination in May 2010 with respect to his claim for service connection for hypertension.  The examiner noted that the Veteran's hypertension appeared to be essential hypertension.  The examiner opined that the Veteran's hypertension was less likely as not due to, a result of, or aggravated by his service-connected diabetes mellitus.  The Veteran reported on his application form that hypertension began in 2007, and he stated at a hearing with a decision review officer in December 2009 that he did not think that he had hypertension in Vietnam and that he first became aware that he had been diagnosed with hypertension around 2009.  The Veteran has contended that he believes his hypertension is the result of his service-connected diabetes mellitus, type II. 

Hypertension is high arterial blood pressure.  Dorland's Illustrated Medical Dictionary 801 (28th ed. 1994).  Various criteria for its threshold have been suggested, ranging from 140 systolic (the top or first number of the blood pressure reading, e.g., "140"/90) and 90 diastolic (the bottom or second number, e.g., 140/"90") to as high as 200 systolic and 110 diastolic.  Id.  There is medical evidence in the claims file showing that the veteran currently has hypertension, and that matter is not in dispute in this case.  Service treatment records show a blood pressure reading of 112/70 on the October 1968 pre-induction examination report and a reading of 132/62 on the October 1970 separation report.  Both of these readings are within normal limits, although the systolic reading on separation in 1970 falls within a range of what today may be considered "pre-hypertension".  See www.mayoclinic.com/health/prehypertension.  Therefore, the issue must be remanded for a VA examination with opinion regarding the likelihood that the systolic pressure on separation may be considered the onset of the disease of hypertension.  In addition, any hospital records obtained with regard to the Veteran's left wrist wound may contain additional blood pressure readings.  Therefore, a decision on the appeal for service connection for hypertension must be deferred until those records, if any, are obtained on remand.  

Additionally, the Board has jurisdiction to consider the issue of entitlement to a TDIU when the issue was raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU; however, the Veteran has reported that he is unemployed.  As a result, VA should adjudicate the issue of entitlement to a TDIU.  Id.; See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  As a result, the issue of entitlement to a TDIU is remanded for appropriate action by the RO.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to TDIU and send the Veteran an application for increased compensation based on unemployability.  

2.  The RO must complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.  In so doing, the RO may decide to obtain additional medical evidence or medical opinion, as is deemed necessary.

3.  Contact the National Personnel Records Center to request copies of any available clinical or hospital reports which correspond to the Veteran's claimed period of hospitalization for shrapnel wound from June to July 1970 at Army or Air Force facilities located in DaNang, Vietnam.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.  The Veteran must be afforded an examination or examinations to determine the current severity of his service-connected diabetes mellitus with erectile dysfunction and retinopathy.  The claims file must be made available to and reviewed by the examiner(s).  All indicated studies should be performed.

With respect to diabetes, the appropriate examiner should specifically address whether the Veteran requires insulin, a restricted diet, and/or regulation of activities as a result of his diabetes.  The examiner should indicate whether the Veteran has episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider.

In addition, the appropriate examiner should specifically identify the current manifestations of and functional impairment resulting from the Veteran's retinopathy.  All indicated studies should be performed.

5.  The Veteran must be afforded a VA examination to determine the nature and etiology of any hypertension present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post service medical records.  The examiner must comment as to whether it is at least as likely as not (50 percent or greater likelihood) that the current hypertension is causally related to the Veteran's active service or any incident therein.  The examiner must also comment as to whether it is at least as likely as not that any hypertension had its onset in active service.  The examiner must discuss the blood pressure reading of 130/62 on the October 1970 separation report of medical examination given that the systolic reading on separation in 1970 falls within a range of what today may be considered "pre-hypertension".  See www.mayoclinic.com/health/prehypertension.  Therefore, the examiner should discuss the likelihood that the systolic pressure on separation may be considered the onset of the disease of hypertension in this case. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

6.  When the development requested has been completed, the issues should be reviewed by the RO on the basis of the additional evidence of record.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


